533 So.2d 970 (1988)
Anthony AKINS, et al.
v.
PARISH OF JEFFERSON, et al.
COLONIAL LLOYDS INSURANCE COMPANY
v.
BOARD of COMMISSIONERS, et al. and Other Consolidated Cases.
No. 88-CC-1755.
Supreme Court of Louisiana.
November 28, 1988.
Granted in part. The judgment of the Court of Appeal is reversed in part, and the exception of prescription is maintained in the Weatherspoon case. See Texaco, Inc. v. Plaquemines Parish Government, 527 So.2d 1128 (La.App. 1st Cir.1988), cert. denied 533 So.2d 359 (La.1988). Otherwise, denied.
WATSON, J., concurs in the action of the Court except he would grant as to the cause of action issue.
LEMMON, J., concurs. I grudgingly agree that La.C.C.P. art. 856, which allows conditions of mind to be alleged generally, may defeat the exception of no cause of action, which is decided only on the petition. See Mayer v. Valentine Sugars, Inc., 444 So.2d 618 (La.1984). Relator is therefore relegated to raising the issue by motion for summary judgment.